Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 2010/0095829)

As per claim 1, Edwards discloses a system comprising:
a processor a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: ([0037]; As shown, data processing system 400 includes a processor 402 (e.g., a central processing unit, a graphics processing unit, or both), a main memory 404)
accessing, by the processor, stems via a remote server; and streaming, by the processor, the stems to a user, ([0017]; The terms "audio track," "music track," or "track," as used herein may be interchangeable with "audio stem" or "stem.", [0031]; As shown, input may be received(block 201) requesting transport of a rehearsal mix to a user(i.e. to a user client or device), [0032]; The requested rehearsal mix may be stored on a server before the server receives the user input or the rehearsal mix may be created “to order in response to user input.) 
	and streaming, by the processor, the stems to a user, ([0023]; In some embodiments, a service enables a user to select and download or stream stems for a song or musical composition to hardware local to the user.)
wherein the user interacts with the stems. ([0013]; Alternatively, a rehearsal mix may include one or more tracks at a muted or lower sound level, so a musician can play the part that is being learned while simultaneously hearing other portions (e.g., a piano or vocal track) of a song.)

As per claim 2, Edwards discloses the system of claim 1, wherein the stems are accessible on demand.  [0031]; As shown, input may be received(block 201) requesting transport of a rehearsal mix to a user(i.e. to a user client or device))

As per claim 3, Edwards discloses the system of claim 1, wherein the stems are streamed in real time.  ([0009]; The rehearsal mix may be downloaded to a storage (e.g., a hard drive on a user client) local to the user or the rehearsal mix may be streamed Substantially in real-time with a rehearsal.)	
As per claim 8, Edwards discloses the system of claim 1, further comprising providing, by the processor, metadata associated with the stems to a playback device. ([0021]; The time codes may be embedded in metadata and may include SMPTE time codes with a binary coded identifier that includes information in the following format: hour: minute; second: frame)

As per claim 10, Edwards discloses the system of claim 1, further comprising creating, by the processor, additional stems that include recordings created by the user alongside the stems. ([0020];  Additionally, disclosed embodiments may allow participants to upload their rehearsed parts to a server, a music director client, or the clients of other participants.)

As per claim 11, Edwards discloses the system of claim 1, further comprising communicating, by the processor, with an external hardware device that utilizes software controls of a playback device. ([0004]; The Sonos Wireless HiFi System enables people to experience music from many sources via one or more networked playback devices. Through a software control application installed on a smartphone, tablet, or computer, one can play what he or she wants in any room that has a networked playback device.)

As per claim 12, Edwards discloses the system of claim 1, further comprising loading, by the processor, the stems into a memory of a playback device. ([0023]; In some embodiments, a service enables a user to select and download or stream stems for a song or musical composition to hardware local to the user.)

As per claim 13, Edwards discloses the system of claim 1, wherein a playback device begins playback at a synchronized starting point. ([0020];  The vocal signals, instrument signals, and video signals may include a reference signal with timing information used for synchronization; [0021]; Typical click tracks provide a series of audio cues used to synchronize sound recordings and may be used by one or more musicians or music directors during rehearsals and/or performances.)


As per claim 17, Edwards discloses the system of claim 1, further comprising receiving, by the processor, an instruction for at least one of removing, isolating, mute or solo an instrument.  ([0017]; In addition, stems may be included as backing tracks for instruments that are not included in a rehearsal. )

As per claim 18, Edwards discloses the system of claim 1, further comprising measuring, by the processor, a decibel level of the stem. ([0039]; One or more music tracks within a requested rehearsal mix are provided at adjusted (e.g., elevated, lowered, or muted) sound level(s) compared to other music tracks. The music tracks not requested at an adjusted level may be provided at a normal sound level intended for normal consumption.)

As per claims 19-20, please see the discussion under claim 1 as similar logic applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2010/0095829) in view of Zhou et al. – hereinafter Zhou (US 2019/0372899) 

As per claim 4, Edwards disclose the system of claim .  Edwards fails to disclose further comprising receiving, by the processor, an HTTPS request from a playback device.  
Zhao discloses  comprising receiving, by the processor, an HTTPS request.  ([0074] It is assumed that the HTTPS packet includes a source IP address as 10.0.0.2, a destination IP address as https://100.1.1.2 and a destination port number as 443.)
It would have been obvious before the effective filing date of the invention for the teachings of Edwards to be modified so that the playback device of Edwards initiates an HTTPS request with the IP address included in the packet that is sent as taught by Zhao.  This would have resulted in predictable results of securely transferring data between the devices. 

As per claim 5, Edwards discloses the system of claim 1.  Zhao discloses further comprising receiving, by the processor, an HTTPS request from a playback device. wherein the request includes at least one of user ID, title ID, device information, operating system details, device serial number, manufacturer, model, IP address, geo location, UUID, software version, or user authentication request. ([0074] It is assumed that the HTTPS packet includes a source IP address as 10.0.0.2, a destination IP address as https://100.1.1.2 and a destination port number as 443.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2010/0095829) in view of Donabedian et al. – hereinafter Donabedian (US 2017/0124601)

As per claim 6, Edwards discloses the system of claim 1.  Ewards fails to disclose further comprising providing, by the processor, URLs that correspond to different stem streams, wherein the stem streams are based on the user ID and title ID.  
Donabedian discloses providing, by the processor, URLs that correspond to different stem streams, wherein the stem streams are based on the user ID and title ID.  ([0022]; Such advertisement can include information that identifies the title of the licensed music track, the artist of the licensed music track, and a Uniform Resource Locator (URL) corresponding to a website from which a consumer 130 can stream or replay the licensed music track.)
It would have been obvious before the effective filing date of the intention for the teachings of Edwards to be modified so that the music tracks or stems are identified by  a URL and an artist and a title as taught by Donabedian.  This would have to make it easier for the user to locate the specific tracks.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2010/0095829) in view of Yang et al. – hereinafter Yang (US 2015/0350134)

As per claim 7, Edwards discloses the system of claim 1.   Edwards fails to disclose further comprising providing, by the processor, URLs to the user ID, wherein each URL at least one of is unique to the user ID, contains a TTL (time to live) or a setting to expire after use.
Yang discloses providing, by the processor, URLs to the user ID, wherein each URL at least one of is unique to the user ID, contains a TTL (time to live) or a setting to expire after use.  ([0203]; The UI download element 1128 indicates the status of attachment on the cloud server 510, for example whether the attachment is still available for downloading, whether the attachment has previously been downloaded, whether the link has expired, or during downloading what percentage of the attachment has received by the email client module.)
It would have been obvious before the effective filing date of the invention for the teachings of Edwards to be modified so that URL to the music tracks directed to the user to be an expiring link. This would have allowed secure access to the server.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2010/0095829) in view of van der Heide – (US 2019/0372899) 

As per claim 9, Edwards discloses the system of claim 1.  Edwards fails to disclose further comprising providing, by the processor, metadata associated with the stems to a playback device, wherein the metadata includes at least one of multiple streams of audio Stems, mapping for audio Stems, song lyrics, song musical notation, song related videos, images and graphics, song information, musician information, personnel information, song description information, song statistics, recording information, or rights information.
	van der Heide discloses providing, by the processor, metadata associated with the stems to a playback device, wherein the metadata includes at least one of multiple streams of audio Stems, mapping for audio Stems, song lyrics, song musical notation, song related videos, images and graphics, song information, musician information, personnel information, song description information, song statistics, recording information, or rights information. (claim 3; wherein receiving the data representing the given audio track of the particular Internet radio station comprises receiving metadata identifying the given audio track, the metadata including one or more of (a) a track title of the given audio track, (b) an artist name of the given audio track, and (c) an album name of the given audio track.)
	It would have been obvious before the effective filing date of the invention for the teachings of Edwards to be modified so that the playback device receives the metadata of the auto tracks when requesting them as taught by van der Heide.  The combination would have yielded predictable results of enhancing the listening experiences of the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2010/0095829) in view of Sabet-Sharghi et al. – hereinafter Sabet-Sharghi (US 2002/0186842)
	
As per claim 14, Edwards discloses the system of claim 1.  Edwards fails to disclose further comprising loading, by the processor, two sets of stems into memory simultaneously to implement a buffering solution. 
	Sabet-Sharghi discloses loading, by the processor, two sets of stems into memory simultaneously to implement a buffering solution. ([0059]; Generally speaking, during audio content initialization 805.20, information specifying location and sequencing of the encrypted audio content of an individual track and multiple audio tracks (playlists) are copied from the card (or other media) 13 into a small buffer in a RAM)
	It would have been obvious before the effective filing date of the invention for the teachings of Edwards to be modified so that that multiple audio tracks are requested by the user are loaded in buffer.  This would have been advantageous to speed the read and playback process by reducing delays by the playback system. 

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2010/0095829) in view of Triplett (US 11,055,058)

As per claim 15, Edwards discloses the system of claim 1.  Edwards fails to disclose further comprising receiving, by the processor, user input to control the stem that triggers an API call to a playback engine. 
Triplett discloses receiving, by the processor, user input to control the stem that triggers an API call to a playback engine.  (Col 21 line 53 – Col 22 line 5; manufacturers of playback device may provide an application programming interface (API) that specifies how software applications should operate with the audio-playback software; Col 26 lines 45-55; The command may be sent from a controller of the media playback system, such as controller 500 in FIG. 5. The command may be received via a network interface, such as network interface 402.)
	It would have been obvious before the effective filing date of the invention for the teachings of Edwards to be modified so that the processor receives the input control that triggers an API for the audio-playback software as taught by Triplett.  The motivation would have been to further enhance the user’s experiences in accessing and consuming digital media. (Triplett, Col 1 lines 36-63)

As per claim 16, Edwards discloses the system of claim 1.   Triplett discloses further comprising providing, by the processor, a song progress representation. (Fig. 10B; progress bar of song displayed on the bottom)

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454